DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ANGEL RIOS,
                                Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-3459

                           [February 28, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 07-6183 CF10A.

   Angel Rios, Zephyrhills, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and MAY, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.